﻿Allow me, Six, at the outset to congratulate you on your assumption of the presidency of the thirty-ninth session of the General Assembly. I pay a tribute to your friendly country, Zambia, and wish you all success and good luck in conducting the work of this session. I assure you of the full co-operation of the delegation of the State of Bahrain in carrying out the duties of your high international office.
140.	I should also like to offer the thanks of the delegation of my country to Mr. Jorge Illueca for his skill in conducting the work of the thirty-eighth session.
141.	It gives me pleasure likewise to pay a tribute to the unremitting efforts of the Secretary-General to strengthen the role of the Organization and achieve the goals of the Charter of the United Nations, particularly with regard to the maintenance of peace and security in the world.
142.	I have the pleasure also of congratulating the Government and people of Brunei Darussalam on the occasion of the admission of that country to membership of the United Nations, and wish this friendly State all prosperity and progress.
143.	We have all come to this international forum for the purposes of maintaining international peace and co-operation, finding effective solutions to current world problems and securing, further progress for all the peoples of the world. These purposes can be attained only by an international community which believes in interdependence and solidarity, works for justice and co-operation among the peoples of the world and adheres to the purposes and principles of the Charter, whose high goals we have all promised to respect.
144.	It is regrettable that developments over the years have rendered our duty more difficult and more onerous. We have to take such developments as a challenge which requires collective, concentrated effort.
145.	The war in the Gulf has now entered its fifth year. Its dangers and the threat that it poses to world peace and security have intensifies It has taken a particularly dangerous turn over the last few months with attacks outside the zones of hostilities on oil tankers belonging to States which are not parties to the Iraq-Iran conflict. This dangerous development requires us more than ever before to increase our efforts at mediation to settle this dispute peacefully.
146.	Moved by their desire for peaceful co-existence and good-neighbourliness, in accordance with the Charter of the United Nations, the Arab States of the Gulf Co-operation Council asked the Security Council to adopt a draft resolution calling upon States to respect the territorial integrity of the States that are not party to the hostilities in the Gulf, to exercise the utmost restraint and to refrain from any act which might lead to a further escalation or widening of the conflict.
147.	Security Council resolution 552 (1984) con-firmed the conviction of the international community that such attacks constitute a threat to the safety and stability of the area and have serious implications for international peace and security. The Security Council is requested to follow up the implementation of this resolution to ensure the free and safe navigation in international waters and sea lanes for shipping en route to and from all ports and installations of the littoral States that are not parties to the hostilities in the Gulf. The Security Council should carry out its responsibilities, in accordance with the provisions of the Charter, and take positive and decisive action to end this war and have it settled peacefully.
148.	To reduce the tension of the war, the State of Bahrain called upon Iraq and Iran, early in July of this year, to accept the principle of the neutrality of seaports in the Gulf, as a natural step after both parties, on the proposal of the Secretary-General, had agreed not to attack civilian targets. We hope that our call will be heeded by Iran, since Iraq has responded to it, so that the lives of civilians in the warring States may be spared and the economic interests of all countries in the Gulf protected.
149.	We again call upon the two neighbouring countries, Iran and Iraq, to settle their differences by peaceful means and to re-establish normal relations between them on the basis of mutual respect, good- neighbourliness and non-interference in each other's domestic affairs, so that peace and constructive co-operation may prevail in the region, for the well- being and prosperity of its people. I commend the positive response of Iraq to all international attempts at mediation to settle this war by peaceful means.
150.	The Arab Gulf region has been the centre of attention of the States of the world because of its important strategic location and large oil reserves, which supply world markets with a great part of their energy needs. The Gulf Co-operation Council countries have frequently affirmed that the maintenance of peace, security and stability in the region is their own collective responsibility, free from any foreign interference whatsoever. This joint policy has become a fact, thanks to fruitful understanding and cooperation among the countries of the Council in the political, economic, defence and other fields.
151.	The war in the Gulf, the continuous Israeli aggression against the Arab countries, the Soviet invasion of Afghanistan and the intensification of East-West rivalry are all dangerous warnings that the world is constantly facing acute crises that threaten international peace and security and entail the elimination of all the achievements of the United Nations over the four decades since the Second World War. Now, more than ever before, the international community is facing a difficult historical option: either war and the non-observance of the rule of law, or the peaceful settlement of disputes and respect for the Charter of the United Nations. Peace based on justice, on the dignity of man and on non-interference in the internal affairs of other States is a noble human aspiration which should be attained despite all difficulties.
152.	The crisis through which the United Nations is passing is due to the fact that some Governments ignore the Organization and its Charter and try to reach certain political goals through the threat or use of force to prevent the United Nations from accomplishing its main objective: the maintenance of international peace and security. The Security Council, the organ responsible for the maintenance of peace and security, is often unable to carry out its duties because of East-West rivalry and conflict.
153.	The two super-Powers, which should bear greater international responsibility as regards the maintenance of peace and security, have disappointed other States by their preoccupation with the arms race, particularly strategic nuclear weapons, and the creation of political and military spheres of influence in the world. This has stalled detente between the two super-Powers and disturbed the atmosphere that is needed for positive and constructive dialogue between them.
154.	Although detente between the two super-Powers is considered to be a positive factor for the reduction of world tensions, the current crisis in international relations should not be looked upon as a crisis between two parties, without a third. The current crisis is unfortunately universal in its nature and ramifications. The security and stability of the world should therefore be the collective concern of all countries. Atomic terror, the world food crisis, and peace and stability in the world are problems of a universal nature, which all States in the world should effectively contribute to solving. Hegemony in international relations should therefore be replaced by equality and the rule of law, in order that faith in the international Organization may be strengthened and it can play a prominent humanitarian role, enabling all the peoples of the world to enjoy peace and prosperity.
155.	The aggravation of acute international problems is a source of concern and pessimism in relation to the future of current international relations. We still hope, year after year, that this concern and pessimism will vanish through the emergence of a new era of co-operation and understanding among States. We believe that the cause of the pessimism is not the existence of problems in international relations, for mankind has always faced such problems. What is really distressing is that, after centuries of civilization and progress in all fields, nations have not been able to establish an effective international system based on co-operation, justice and mutual respect. Narrow national interests still dominate international relations and often involve the use of force as the main instrument for securing such interests.
156.	A question that arises in this respect is the nature and role of the United Nations—as the Organization that should maintain and preserve peace and security in the world—in such a welter of international problems and crises.
157.	Despite its great contributions in the social and development fields, the United Nations has not been able—or has not on many occasions been afforded the opportunity—to play the role entrusted to it under the Charter. The international community should face this fact with a sense of responsibility and realism so that it may disentangle itself from the vicious circle of hope and wishful thinking and so that the international Organization can become an effective instrument for the implementation of the purposes and principles of the Charter. To do so, of course, is not easy. It is an arduous and complex task and one that requires a new, collective outlook characterized by courage and faith. It is clear that there is a collective international feeling that changes should inevitably be made in the United Nations to modify and strengthen its role, particularly as regards the maintenance of world peace and security.
158.	The Middle East has been the scene of bloody and tragic events since 1948, when the Arab land of Palestine was forcibly seized to establish a Zionist State on it. All the international attempts and efforts to reduce tension in this strategic and sensitive region of the world have failed because they have not touched the root of the Arab-Israeli conflict.
159.	The core and the root of the Arab-Israeli conflict the refusal to grant the Palestinian people their imprescriptible and inalienable right of sovereignty and the establishment of their own State on their national soil, under the leadership of the PLO, their sole legitimate representative.
160.	Israel's refusal to recognize the legitimate rights of the Palestinian people, which have been reaffirmed by recurrent United Nations resolutions over the course of 37 years, has aggravated tension in the Middle East, particularly since Israel has revealed its imperialist and expansionist ambitions through its militaristic, sectarian and racist war against the Arab States, the occupation of their lands by force and the exercise of the most inadmissible forms of repression and terrorism against the Arab population, especially the Palestinians who live under the yoke of Israeli occupation.
161.	The increase in the ferocity of the Israeli aggression against the Arab people has reached such a level that decisive and effective international measures should be taken to curb it because it contravenes the principles and purposes of the Charter of the United Nations. The Organization, and particularly the Security Council, which is responsible for the maintenance of international peace and security, are still unable to prevent Israel from pursuing its aggressive policy because of the support it receives from the United States Government.
162.	We declare now, as we did last year, at the thirty-eighth session, our support and approval of the unified Arab peace plan, adopted at Fez on 9 September 1982 by the Twelfth Arab Summit Conference. That plan, which deals with all the aspects and details of the Arab-Israeli conflict, is a realistic attempt to find a just and lasting solution to the Middle East conflict. Its elements are derived from the principles of the Charter and from resolutions of the United Nations which call upon Israel to withdraw from all the Arab occupied territories, including the Holy City of Jerusalem, and to dismantle all settlements which it has unlawfully established in those territories. The plan also reaffirms the right of the Palestinian people to self-determination and the exercise of their imprescriptible and inalienable rights, including the establishment of their independent State on their national soil.
163.	Israel has rejected the Arab peace plan for the Middle East and all serious initiatives for the solution of the Arab-Israeli conflict. It has thereby confirmed that it is an expansionist settler State which condones the crimes and massacres perpetrated against the Arab nation, particularly against the Palestinian and Lebanese peoples. For how long will the international community remain powerless to carry out its declared intention, embodied in recurrent resolutions, to put an end to Israeli aggression, the dangerous nature of which is escalating daily, threatening not only the security of the region but that of the whole world?
164.	The continuation of aid and support to Israel has made it more arrogant and resolute in its violations of United Nations resolutions and basic human rights. Israel still procrastinates and imposes unreasonable and unacceptable conditions for its withdrawal from Lebanon, which proves its evil intention to perpetuate its occupation.
165.	It is a principal historical duty of the international community, as represented by the Security Council, to restore security and stability to the victimized land of Lebanon. This can be done only by restraining Israel and compelling it to withdraw from all Lebanese territory, in accordance with the numerous Security Council resolutions in that respect.
166.	The Israeli invasion of Lebanon has complicated the internal situation in the country and increased tension in the Middle East region. We hope that Arab Lebanon will recover from its ordeal through the unity and solidarity of its people, so that its territorial integrity and sovereignty may be maintained for a better future, with the restoration of security, tranquillity and stability to that Arab country, whose sufferings have been beyond imagining.
167.	There are other important questions which still occupy the attention of the international community and for which suitable solutions have not yet been found.
168.	Soviet forces have been occupying Afghanistan since the end of 1979, despite numerous United Nations resolutions and renewed appeals to the Soviet Union to withdraw from Afghanistan so that its people may regain their freedom and return to the policy of non-alignment which they have adopted for themselves. I should like to call now—and it is a call of the international community as a whole—upon the Soviet Union to withdraw its forces from Afghanistan and leave the people of that country free to choose its political system without any pressure or threat.
169.	In South Africa, the minority white Government subjects the black majority to the harshest forms of racial segregation and discrimination, contrary to all the high moral principles contained in the Charter of the United Nations. I appeal to the Security Council to take all appropriate measures to ensure that the Pretoria Government abandons its racist policy.
170.	With regard to the question of Namibia, the Government of South Africa still procrastinates and evades the finding of a just solution. The State of Bahrain is convinced more than ever of the need to increase international pressure on South Africa to implement Security Council resolution 435 (1978), which calls for the independence of Namibia under United Nations supervision.
171.	With regard to the question of Cyprus, we reaffirm the importance of creating a suitable atmosphere to pave the way for a peaceful settlement acceptable to both parties to the dispute. We should pay a tribute to the ceaseless efforts of the Secretary- General to narrow the differences between the parties and find a durable and just solution to this problem.
172.	In connection with the attempts made to settle the dispute between the two parts of Korea, we welcome the call for unconditional negotiations and the unification of the Korean peninsula for the well- being and prosperity of the Korean people as a whole.
173.	The world is now passing through the worst stage of economic stagnation and recession since the Second World War. The recovery the world witnessed some years ago, which varied in different parts of the world, is now over. The end of the recovery in some large industrialized countries has aggravated the economic difficulties of developing countries, particularly the poorest among them.
174.	Economic stagnation and recession in the world have caused the debts of developing countries to increase to an amount estimated at present to be over $800 billion. It is worth noting that the increase in the debts of the developing countries was caused originally by the reduction of the prices of raw materials produced by those countries and the increase of the prices of manufactured goods imported from industrialized countries. This has had dangerous adverse repercussions on economic and social development in developing countries and widened the deep gap in the standard of living between the countries of the North and those of the South.
176. We may ponder whether on the same planet two such different worlds can coexist—one too rich and one poor, suffering from hunger and disease— without acute crises arising in the world, both North and South. We should realize that our world is one in which interests are interconnected and interrelated and in which the importer and the exporter depend on each other. The rich and the poor are individuals of one community and, if the gap between them widens, deprivation will inevitably lead to confrontation. The international community should therefore consolidate its collective efforts to reduce the intensity of the crisis and its destructive effects. This cannot be achieved except by the establishment of the new international economic order based on justice, independence and collective partnership.
176.	The delegation of my country hopes that the current session of the Assembly will adopt appropriate resolutions to deal with world problems which threaten humanity with dire consequences if no collective action is taken to combat them. I should like to reaffirm that the Government and people of Bahrain are fully prepared to work with the peoples and Governments of the world to attain the aspirations of the world community, in accordance with the high aims and principles set forth in the Charter of the United Nations. We should work to build a better world in which security and harmony prevail, so that we may fulfil our mission to allow future generations to live in peace, prosperity and stability.
